 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANON SHORTER,                                    No. 2:18-cv-0537 KJM AC P
12                       Petitioner,
13            v.                                         ORDER TO SHOW CAUSE
14    WARREN L. MONTGOMERY,
15                       Respondent.
16

17          By order filed December 18, 2018, this case was stayed and petitioner was directed to file

18   a case status report every sixty days, advising the court of the progress of his state habeas petition.

19   ECF No. 23. Petitioner’s last status report was filed on August 13, 2019, over sixty days ago.

20          Accordingly, IT IS HEREBY ORDERED that within seven days of the filing of this

21   order, petitioner shall show good cause why he should not be sanctioned for failing to comply

22   with the December 18, 2018 order. Prompt filing of a case status report will be deemed full

23   compliance with this order and will discharge the order to show cause. Failure to timely comply

24   with this order shall result in the imposition of appropriate sanctions.

25   DATED: November 13, 2019

26

27

28
